Title: To James Madison from James Simpson, 28 March 1807
From: Simpson, James
To: Madison, James



No. 122.
Sir
Tangier 28th. March 1807.

No. 121 dated 6th. this Month was forwarded in triplicate by way of Cadiz and Gibraltar.  I have now the honor to advise that the deliverys at the late Festival of the Greater Bairam having expended almost all the Articles remained at the end of last Year for gratifications to persons considered useful, it has become necessary to provide a further supply.
For this Service I have under this date taken the liberty of drawing a Bill on you payable thirty days after presentation to the order of Richard W. Meade Esqr. of Cadiz for One thousand six hundred dollars, to whom it is this day transmitted for Negotiation.  When that shall be effected, part of the produce will be remitted by Mr. Meade to Gibraltar for purchase of the suitable Articles, obtainable only there at reasonable prices; the remainder will be sent to myself here to meet the Current Contingent Expences of the Consulate.
I have to request you will be pleased to direct this Bill being paid on Account of the Service it is drawn for.
His Imperial Majesty set out from Meguinoz on Saturday last for Morocco, his short stay there at his last visit not having admitted of his Subjects in that part of his Dominions bringing in their Contributions.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

